                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 02/21/20
------------------------------------------------------------------X
JAMES MURPHY, and on behalf of all other persons                  :
similarly situated,                                               :
                                                                  :
                                                    Plaintiff, :             1:19-cv-07751-GHW
                                                                  :
                              -against-                           :                ORDER
                                                                  :
KITTLE HOUSE ON THE HUDSON, LP,                                   :
                                                                  :
                                                 Defendant. :
                                                                  :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         On December 20, 2019, the Court issued an order conditionally discontinuing this action.

Pursuant to the terms of that order, Plaintiff was provided the option to apply for restoration of the

action to the active calendar of the Court by the date that was 30 days following the issuance of the

order. In accordance with the terms of that order, if Plaintiff failed to apply for restoration of the

case by that date, the case would be automatically dismissed with prejudice.

         By letter dated January 20, 2020, Plaintiff requested that the Court extend the deadline for

Plaintiff to apply for restoration of the case to the Court’s active calendar, or, alternatively, for the

parties to submit a stipulation of settlement and dismissal. 1 That application was granted and the

deadline was extended to February 20, 2020.

         By letter dated February 20, 2020, Plaintiff again requested that the Court extend this

deadline. That application is GRANTED. Accordingly, the deadline for Plaintiff to apply for

restoration of the case to the Court’s active calendar, or, alternatively, for the parties to submit a



1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
stipulation of settlement and dismissal, is extended to March 20, 2020.

       SO ORDERED.


Dated: February 21, 2020
       New York, New York                               __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                  2
